 



Exhibit 10.4
Performance Award
2003 Equity Incentive Plan
3-Year Performance Award – May 2007
Dear [Full Name]:
     You have been granted a Performance Award as of May 17, 2007 by Centex
Corporation (the “Company”) of [number] Performance Units under the Amended and
Restated Centex Corporation 2003 Equity Incentive Plan (as such plan may be
amended from time to time, the “Plan”), subject to the terms and conditions of
this Performance Award Agreement (this “Award” or this “Agreement”). A copy of
the Plan is available to you upon request to the Law Department.
     This Award is subject to adjustment and other provisions as set forth on
Exhibit A hereto (the “Terms and Conditions”). Depending on the Company’s
achievement of the performance goals specified in the Terms and Conditions
during the period beginning April 1, 2007 and ending March 31, 2010 (the
“Performance Period”), you shall be entitled to a cash payment equal to the
value of your adjusted number of Performance Units as of the last business day
of the Performance Period determined under the Terms and Conditions, less
deductions for taxes and withholdings required by law, except as otherwise
provided herein.
     The Company may cancel and revoke this Award and/or replace it with a
revised award at any time if the Company determines, in its good faith judgment,
that this Award was granted in error or that this Award contains an error. In
the event of such determination by the Company, and written notice thereof to
you at your business or home address, all of your rights and all of the
Company’s obligations as to any unvested portion of this Award shall immediately
terminate. If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.
     For purposes of the Plan, (a) this Award is a Qualified Performance Award
(but not a Stock Award) that may be settled only in cash and (b) amounts payable
hereunder (i) will not bear interest or be entitled to dividends payable on
Common Stock and (ii) may not be deferred. This Award is given to you as part of
your compensation, but is neither voluntary nor contributory by you. This Award
is subject to the Plan in all respects, and the Plan will govern where there is
any inconsistency between the Plan and this Award. The provisions of the Plan
are also provisions of this Award, and all terms, provisions and definitions set
forth in the Plan are incorporated in this Award and made a part of this Award
for all purposes. Capitalized terms used but not defined in this Award will have
the meanings assigned to such terms in the Plan. This Award is subject to the
Company’s Policy on Recoupment in Restatement Situations, and you agree that you
will comply with the terms of that Policy.
     This Performance Award has been signed the Company and delivered to you,
and (when signed by you) has been accepted by you.

     
ACCEPTED
  CENTEX CORPORATION
as of                    , 2007
   
 
   
 
   
[Full Name]
  [Name]
[Title]

 



--------------------------------------------------------------------------------



 



Exhibit A to Performance Award — Terms and Conditions of Award
1. Award.
     (a) The amount that may be paid to you with respect to the Performance
Units shall be based upon the Company’s achievement of the following performance
goals (“Performance Goals”) over the Performance Period as determined by the
Compensation and Management Development Committee of the Board of Directors of
the Company (or any successor thereto) (the “Committee”): (i) Relative Earnings
Per Share Growth (as defined in Section 4), and (ii) Relative Return on Equity
(as defined in Section 4), in accordance with the following matrix:

              Relative EPS Growth Performance Level Compared to Peer Group    
Performance Percentage (%)
1st Place
  Maximum Payout     200 %
2nd Place
        175 %
3rd Place
        150 %
4th Place
        125 %
5th Place
  Target Payout     100 %
6th Place
        75 %
7th Place
        50 %
8th Place
        25 %
9th Place
  Minimum Payout     0 %

              Relative ROE Performance Level Compared to Peer Group    
Performance Percentage (%)
1st Place
  Maximum Payout     200 %
2nd Place
        175 %
3rd Place
        150 %
4th Place
        125 %
5th Place
  Target Payout     100 %
6th Place
        75 %
7th Place
        50 %
8th Place
        25 %
9th Place
  Minimum Payout     0 %

The Committee shall have the right to adjust the results of performance and/or
the performance percentage on an individual or Peer Group basis to recognize
special or non-recurring situations, such as acquisitions, divestitures or
mergers, stock splits or stock dividends or other similar material circumstances
affecting or with respect to the Company or any other member of the Peer Group
for any years during the Performance Period with a goal of fairly comparing the
Company’s performance with the other companies in the Peer Group over the
Performance Period. If one or more members of the Peer Group ceases to be a
publicly traded entity during the Performance Period, the results for that
company will be extrapolated throughout the remainder of the Performance Period
(based on the average performance of all other Peer Group companies from the end
of the last quarter for which data is available through the end of the
Performance Period, and the affected Peer Group company will be included in the
final rankings based on these adjusted

(i)



--------------------------------------------------------------------------------



 



results). However, none of these adjustments shall be permitted if it would
result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code. In addition, in the event of any occurrence which
would result in an adjustment under Section 15 of the Plan, the Committee shall
cause equitable adjustments to be made in the number of Performance Units
subject to this Award.
     (b) After adjustment for forfeitures as provided in Section 2, the number
of Performance Units granted to you will be adjusted based on Relative EPS
Growth and Relative ROE as provided in this Section. The adjusted number of
Performance Units to which you will be entitled shall be equal to the number of
Performance Units granted hereunder multiplied by the product of (i) 0.5 and
(ii) the sum of the Performance Percentages set forth in Section 1(a) for the
level of achievement of each of the performance goals therein. Notwithstanding
the foregoing, the maximum number of Performance Units you can earn will be an
aggregate of 200% of the original number granted to you, and the minimum number
of Performance Units that will be awarded is zero. By way of example, assuming
an initial grant of 100 Performance Units, if the Company reached 1st place in
Relative EPS Growth and 3rd place in Relative ROE, the sum of the performance
percentages would be 350% and the adjusted number of your Performance Units
would be 175 ((350% x 0.5) x 100). If Relative EPS Growth reached 3rd place and
Relative ROE reached 5th place, the sum of the performance percentages would be
250% and the adjusted number of your Performance Units would be 125 ((250% x
0.5) x 100). If Relative EPS Growth reached 6th place and Relative ROE reached
7th place, the sum of the performance percentages would be 125% and the adjusted
number of your Performance Units would be 62.5 ((125% x 0.5) x 100).
     (c) The adjusted number of Performance Units, determined as provided in
Section 1(b), will be multiplied by the Fair Market Value of the Company’s
Common Stock on the last business day of the Performance Period (unless another
date is specified in Section 2). Except as provided in Section 2, payment of
amounts due under this Award shall be made to you on the last payroll date in
May, 2010, or, if later, as soon as practicable but no later than 20 days
following certification by the Committee as set forth below (the “Payout Date”).
In the event of your death prior to the Payout Date, any amount payable to you
under the Award will be paid to your designated beneficiary or, if none, to your
estate. Any amount paid in respect of this Award shall be payable solely in
cash, by way of an addition to your normal paycheck (if you are then employed;
otherwise, by Company check), or, at the Company’s option, by way of an addition
to your account with the Company’s Stock Plan Administrator, and in no case
shall this Award be payable in Common Stock or other securities of the Company.
Prior to any payments under this Award, the Committee shall certify in writing,
by resolution or otherwise, that the performance goals and any other material
terms of the Award were in fact satisfied and the amount to be paid in respect
of the Performance Units as a result of the achievement of the performance
goals. The Committee shall not increase the amount payable to you to an amount
that is higher than the amount payable under the formula described herein.
2. Early Termination; Change in Control.
     (a) Except as otherwise provided in this Section 2, you will forfeit this
Award in all respects if you cease for any reason to be actively employed by at
least one of the employers in the group of employers consisting of the Company
and its Affiliates before the last day of the Performance Period.
     (b) If your employment is terminated for cause (as determined by the
Committee) or as a result of your voluntary termination (other than Retirement,
as defined in Section 4) before the last day of the Performance Period, this
Award shall terminate in full immediately and all of your Performance Units
shall be forfeited.
     (c) Except as otherwise provided in this subsection, if your employment is
involuntarily terminated (other than for cause) before the last day of the
Performance Period and as a result you cease to be employed by at least one of
the employers in the group of employers consisting of the Company and its
Affiliates, you will forfeit this Award in all respects. However, if you are
awarded severance benefits under the Centex Corporation Executive Severance
Policy in connection with the involuntary termination, or if the Committee
otherwise so provides by policy or other approval, then if the number of months
of accelerated vesting to which you are entitled upon your termination, plus the
number of months that have elapsed between the beginning of the Performance
Period and the effective date of the termination, would equal or exceed
36 months, you shall be entitled to payout of this award as follows: the number
of Performance Units awarded to you shall be adjusted upward or downward by the
applicable Performance Percentage based on the Company’s most recent quarterly
estimate of the Company’s achievement of the Performance Goals. The value of the
adjusted number of Performance Units, using the Fair Market Value as of the
effective date of the termination of employment, shall be paid

(ii)



--------------------------------------------------------------------------------



 



as soon as administratively practicable after such termination and
determination; provided, however, that if you are an executive officer of the
Company, and if required by law or the Committee, the Company may delay the
payment until the Committee has reviewed and approved the adjustments and any
proposed payment.
     (d) If your employment terminates before the last day of the Performance
Period as a result of your death or Disability (as determined by the Committee
in its sole discretion), then you shall forfeit as of the date of your
termination a number of Performance Units determined by multiplying the number
of Performance Units granted to you by a fraction, (x) the numerator of which is
the number of whole months following the date of death or Disability to the end
of the Performance Period and (y) the denominator of which is thirty-six (36).
The value of the resulting number of Performance Units, using the Target Payout
levels and the original grant value share price, shall be paid as soon as
administratively practicable after proof of death is provided to the Company.
     (e) If your employment terminates before the last day of the Performance
Period as a result of your Retirement, which has been approved by the Company’s
Senior Vice President – Human Resources or his or her designee, then you shall
forfeit as of the date of your Retirement a number of Performance Units
determined by multiplying the number of Performance Units granted to you by a
fraction, (x) the numerator of which is the number of whole months following the
date of termination to the end of the Performance Period and (y) the denominator
of which is thirty-six (36). The resulting number of Performance Units shall be
adjusted upward or downward by the applicable Performance Percentage based on
the Company’s most recent quarterly estimate of the Company’s achievement of the
Performance Goals, and the value of the adjusted number of Performance Units,
using the Fair Market Value as of the date of the Retirement, shall be paid as
soon as administratively practicable after such Retirement and determination;
provided, however, that if you are an executive officer of the Company, and if
required by law or the Committee, the Company may delay the payment until the
Committee has reviewed and approved the adjustments and any proposed payment.
     (f) If you are an Employee Director on the date of this Award, or on any
subsequent day prior to the expiration of the Performance Period, and if your
employment terminates before the last day of the Performance Period as a result
of your involuntary termination or Retirement, then, unless otherwise provided
herein, none of your Performance Units shall be forfeited and this Award shall
be paid in accordance with its terms on the Payout Date.
     (g) The Committee or its designee shall determine the number of Performance
Units forfeited pursuant to the applicable subparagraph of this Section and the
amount to be paid to you or your beneficiary in accordance with this Section.
Except as provided in Section 2, amounts payable hereunder will be paid on the
Payout Date.
     (h) If there is a Change in Control (as defined in the Plan) during the
Performance Period, you shall be deemed to have achieved the target level (100%)
for the Performance Goals in accordance with the terms of the Plan, with the
target level of your Performance Units being multiplied by the Fair Market Value
of the Company’s common stock on the day immediately prior to the Change in
Control. Payments of the amount due to you under this Award shall be made to you
as soon as administratively practicable following the Change in Control, but in
no event later than 21/2 months following the end of the calendar year in which
such Change in Control occurs.
3. Miscellaneous.
     (a) You understand and acknowledge that you are one of a limited number of
employees of the Company who have been selected to receive Performance Awards
and that this grant is considered confidential information. You hereby covenant
and agree not to disclose the award to you of this Award to any other person
except (i) your immediate family and legal or financial advisors who agree to
maintain the confidentiality of this Award, (ii) as required in connection with
the administration of this Award and the Plan as it relates to this Award or
under applicable law, or (iii) to the extent the terms of this Award had been
publicly disclosed by the Company.
     (b) The Company shall be entitled to make all lawful deductions from any
payment it is required to make to you under this Award in respective applicable
federal, state, local or employment taxes, Social Security and Medicare.
     (c) The authority to manage and control the operation and administration of
this Award shall be vested in the Committee, and the Committee shall have all
powers with respect to this Award as it has with respect to the Plan.

(iii)



--------------------------------------------------------------------------------



 



Any interpretation of this Award by the Committee and any decision made by it
with respect to this Award shall be final and binding on all persons.
     (d) This Award shall be construed and interpreted to comply with or be
exempt from Section 409A of the Code. The Company reserves the right, without
your prior consent, to modify or amend this Award to the extent it reasonably
determines is necessary in order to (i) preserve the intended tax consequences
of the Performance Units in light of Section 409A of the Code and any
regulations or other guidance promulgated thereunder, or (ii) correct, with the
consent of the Committee, unintentional design errors. In addition, the
Committee reserves the right, without your prior consent, to reduce the amount
payable under this Award to the extent it deems necessary taking into account
competitive performance and other factors. Such modifications or amendments may
limit or eliminate certain rights otherwise available to you under the Plan or
this Agreement. Neither the Company nor members of the Committee shall be liable
for any determination or action taken or made with respect to this Award or the
Performance Units granted hereunder.
     (e) Neither this Award nor your rights hereunder shall be transferable
during your life other than by will, pursuant to the applicable laws of descent
and distribution or as provided in your beneficiary designation form, unless
otherwise provided in the Plan. None of your rights or privileges in connection
with this Award shall be transferred, assigned, pledged or hypothecated by you
or by any other person in any way, whether by operation of law, or otherwise,
and shall not be subject to execution, attachment, garnishment or similar
process. In the event of any such occurrence, this Award shall automatically be
terminated and shall thereafter be null and void.
     (f) Nothing in this Award shall confer upon you any right to continued
employment with the Company or any of its subsidiaries, or to interfere in any
way with the right of the Company to terminate your employment relationship with
the Company or any of its subsidiaries at any time.
     (g) If any term or provision of this Award shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, you and
the Company intend for any court construing this Award to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as not to affect any other term or provision hereof, and the
remainder of this Award, or the application of such term or provision to persons
or circumstances other than those as to which it has held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Award shall be valid and enforced to the fullest extent permitted by law.
     (h) The Company’s obligation under the plan and this Award is an unsecured
and unfunded promise to pay benefits that may be earned in the future. The
Company shall have no obligation to set aside, earmark or invest any fund or
money with which to pay its obligations under this Award. You or any successor
in interest shall be and remain a general creditor of the Company in the same
manner as any other creditor having a general claim from matured and unpaid
compensation.
     (i) This Award shall not entitle the holder to any dividends, rights upon
liquidation, voting rights or other rights of stockholders of the Company.
4. Definitions and Rules of Construction.
     (a) Definitions. The following terms have the meanings set forth below:
     “Average Equity” for a period of four consecutive quarters means the
average of reported stockholder’s equity at (1) the beginning of the first
quarter, (2) the end of the first quarter, (3) the end of the second quarter,
(4) the end of the third quarter, and (5) the end of the fourth quarter.
     “Annual Net Income” for a period of four consecutive quarters means the sum
of quarterly Net Income during the four quarters.
     “Annual Return on Equity” or “Annual ROE” for a period of four consecutive
quarters means the Annual Net Income for the four quarters divided by the
Average Equity for the four quarters.

(iv)



--------------------------------------------------------------------------------



 



     “Baseline Period” means the three-year period beginning April 1, 2004 and
ending March 31, 2007. In comparing results of the Company with the performance
of the other companies in the Peer Group, there shall be used the fiscal quarter
that corresponds to the same fiscal quarter of the Company, or if there is not a
comparable period, then the fiscal quarter ending most closely before a fiscal
quarter of the Company and, in the case of fiscal year computations, there shall
be used the four fiscal quarters ending at or most closely preceding the fiscal
year of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
rulings, regulations and other guidance thereunder.
     “Cumulative Baseline Period EPS” means the sum of Earnings per Share during
the twelve quarters of the Baseline Period.
     “Cumulative Performance Period EPS” means the sum of Earnings per Share
during the twelve quarters of the Performance Period.
     “Earnings Per Share” means net income per diluted share of common stock as
publicly reported, on a quarterly basis, adjusted to exclude the effect of
extraordinary or unusual nonrecurring items of gain, loss, income or expense, as
determined in good faith by the Committee.
     “Earnings per Share Growth” or “EPS Growth” means the difference between
the Cumulative Performance Period EPS and the Cumulative Baseline Period EPS,
expressed as a percentage of the Cumulative Baseline Period EPS.
     “Net Income” means total company reported net income, adjusted to exclude
the effect of extraordinary or unusual nonrecurring items of gain, loss, income
or expense, as determined in good faith by the Committee.
     “Peer Group” means, in addition to the Company, the largest (by U.S.
homebuilding revenue) eight (8) other publicly traded homebuilders at the
beginning of the Performance Period. The Peer Group companies are: Lennar, DR
Horton, Pulte Homes, KB Home, Hovnanian, Beazer Homes, MDC Holdings and Ryland
Group.1
     “Performance Period” means the three-year period beginning April 1, 2007
and ending March 31, 2010. In comparing results of the Company with the
performance of the other companies in the Peer Group, there shall be used the
fiscal quarter that corresponds to the same fiscal quarter of the Company, or if
there is not a comparable period, then the fiscal quarter ending most closely
before a fiscal quarter of the Company and, in the case of fiscal year
computations, there shall be used the four fiscal quarters ending at or most
closely preceding the fiscal year of the Company.
     “Performance Period Return on Equity” or “Performance Period ROE” means the
average of (1) the Annual ROE for the four consecutive quarters ending March 31,
2008, (2) the Annual ROE for the four consecutive quarters ending March 31,
2009, and (3) the Annual ROE for the four consecutive quarters ending March 31,
2010. In comparing results of the Company with the performance of the other
companies in the Peer Group, there shall be used the fiscal quarter that
corresponds to the same fiscal quarter of the Company, or if there is not a
comparable period, then the fiscal quarter ending most closely before a fiscal
quarter of the Company and, in the case of fiscal year computations, there shall
be used the four fiscal quarters ending at or most closely preceding the fiscal
year of the Company.
     “Relative Earnings Per Share Growth” or “Relative EPS Growth” means the
Earnings Per Share Growth of the Company compared to the other members of the
Peer Group, as determined in good faith by the Committee.
     “Relative Return on Equity” or “Relative ROE” means the Performance Period
ROE of the Company, compared to the other members of the Peer Group, as
determined in good faith by the Committee.
     “Retirement” has the meaning set forth in the Plan; provided, however, that
in the absence of any additional criteria in the Plan, “Retirement” shall mean
the date you attain age 65 or such earlier date as the Committee shall approve.
 

1   Note: The Peer Group consciously excludes Toll Brothers and NVR, regardless
of their revenue size, due to significant differences in their business models
as compared to Centex and the other national homebuilders.

(v)



--------------------------------------------------------------------------------



 



     (b) Rules of Construction. All references to Sections refer to sections in
this Agreement. The titles to sections of this Agreement are for convenience of
reference only and, in the case of conflict, the text of this Agreement, rather
than the titles, shall control.

(vi)



--------------------------------------------------------------------------------



 



CENTEX CORPORATION 2003 EQUITY INCENTIVE PLAN
LONG-TERM PERFORMANCE AWARD
BENEFICIARY DESIGNATION FORM

         
Participant’s Name:
       
 
 
 
   
Social Security Number:
       
 
       

This Beneficiary Designation (this “Beneficiary Designation”) is subject to all
of the terms and conditions of the Centex Corporation 2003 Equity Incentive Plan
(the “Plan”) and the 3-Year Performance Award – May 2007 granted to me by Centex
Corporation (the “Company”) with an effective date of May 17, 2007 (the
“Performance Award”).
By signing this Beneficiary Designation, I hereby declare that upon my death the
following individual(s) (my “Beneficiary(ies)”) shall be entitled to receive the
stated percentage of any amount that may be payable with respect to me following
my death under the Performance Award:

                                  Full Name of     Relationship to              
  Designated Beneficiary     You     Social Security/Tax ID Number    
Percentage    
 
                     
Address
    Birth Date (MM/DD/YYYY)     Sex          
 
                     

                                  Full Name of     Relationship to              
  Designated Beneficiary     You     Social Security/Tax ID Number    
Percentage    
 
                     
Address
    Birth Date (MM/DD/YYYY)     Sex          
 
                     

                 
 
              Total: 100%

I understand that if no Beneficiary is designated then, in the event of my
death, the amount payable under the Performance Award will be made to my estate.
If my sole Beneficiary dies, or if any of my other designated Beneficiaries die
prior to the payment of all of the amounts payable under the Performance Award,
then payment of such deceased Beneficiary’s stated percentage will be made to
such deceased Beneficiary’s estate.
I further understand that all prior beneficiary designations for the Performance
Award are hereby revoked and that this Beneficiary Designation may only be
revoked in writing on a form provided by the Company on behalf of the Committee,
signed by me (and witnessed) and received by the Committee. The foregoing
Beneficiary Designation shall remain in effect until such time as I file another
such designation with the Company bearing a more recent date except to the
extent otherwise required by law.

     
 
   
Signature
  Witness

     
 
Date of signature
   
 
   
 
   

(vii)